The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicant
In response to the communication received on 09/12/2022, the following is a Final Office Action for Application No. 16969499.  

Status of Claims
Claims 1, 4-8, and 11-15 are pending.
Claims 2, 3, 9, and 10 are cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20100207762 A1) hereinafter referred to as Lee in view of Petterson et al. (US 20170296129 A1) hereinafter referred to as Petterson.  

Lee teaches:
Claim 1. A work operation analysis system comprising: 
at least one memory configured to store a program; and a central processing unit (CPU) coupled to the at least one memory and configured to execute the program to (¶0025 As used herein, the term module may refer to, be part of, or include an Application Specific Integrated Circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and/or memory (shared, dedicated, or group) that execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.): 
accumulate a normal work video obtained by preliminary photographing a series of normal elemental works; analyze a work video obtained by photographing work of a worker on a work process basis, the work process comprising a series of elemental works, and, in a case where a deviant operation different from normal work has been detected based on comparison between the element works and the normal element works, identify an occurrence timing of the deviant operation (¶0011 In one sense the invention is a predictive surveillance system for monitoring a space. The system comprises a metadata processing module that generates trajectory metadata corresponding to a trajectory of a monitored object including timestamps corresponding to times the monitored object were at locations of the trajectory.  ¶0040 Normal motion models may correspond to expected motion of an object or a "safe" motion of an object. Normal motion models are used as a reference or standard when analyzing the motion of object. For example, in a workplace environment a normal motion model may include a representation of an employee walking at a safe speed from a work area to a break room. Thus, if a surveillance system captures an employee walking at a safe speed from a work area to a break room, the surveillance system may compare the captured motion to one or more normal motion models to determine the employee is not breeching any security policies. Conversely, an employee walking through a restricted area or safety hazard zone towards the break room may constitute an unsafe motion or movement and thus, would probably not be included in the normal motion models. In this scenario, the video surveillance system may determine that the employee is engaging in unsafe or restricted behavior.);
 detect a body part of the worker to acquire a position of the body part of the worker and a work position deviation when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work based on the work video (¶0040 an employee walking through a restricted area or safety hazard zone towards the break room may constitute an unsafe motion or movement and thus, would probably not be included in the normal motion models. In this scenario, the video surveillance system may determine that the employee is engaging in unsafe or restricted behavior); 
identify a factor of the deviant operation as at least one of: a work time deviation caused when a duration of work time in any one of the elemental works of the work process is different from a duration of work time in any one of the normal elemental works of the normal work video; and the work position deviation caused when the position of the body part of the worker is located different from the position of the body part of the worker in the normal work video (¶0040 an employee walking through a restricted area or safety hazard zone towards the break room may constitute an unsafe motion or movement and thus, would probably not be included in the normal motion models. In this scenario, the video surveillance system may determine that the employee is engaging in unsafe or restricted behavior ¶0041 A normal motion model is captured in cells of data cubes and each cell may contain the statistics of object properties such as expected directional velocity, acceleration, and a minimum bounding box); 
accumulate a deviant work video obtained when the deviant operation occurred; and display the normal work video and the deviant work video having predetermined time including the occurrence timing of the deviant operation, wherein the normal work video and the deviant work video are displayed side by side on a display screen, wherein the identified factor is displayed with the deviant work video (¶0029 Referring to FIG. 1, an exemplary video surveillance system 10 is shown. The system may include sensing devices 12a-12n, a predictive abnormal behavior detection module 20, a graphical user interface (GUI) 22, audio/visual (A/V) alarms 24, and a recording storage module 24. The sensing devices 12a-12n may be video cameras or other devices that capture motion. ¶0037 Metadata can include, but is not limited to, a video camera identifier, a field of view identifier, an object identifier, a time stamp, an x-value, a y-value, an object width value, and an object height value ¶¶0040-0042 Prediction model database 46 is queried by a module using a key extracted from a real-time observed trajectory of monitored object and is asked to return prediction models having model key similar to the query key. The second component, the model predictor, contains prediction vectors representing possible trajectories that the real-time observed trajectory may follow in the future.).
Although not explicitly taught by Lee, Petterson teaches in the analogous art of devices for motion tracking, assessment, and monitoring:
detect a body part of the worker… normal work video and the deviant work video are displayed side by side (¶0132 In operation 312, the analysis is displayed. In one embodiment, the analysis is presented to the individual worker whose movements have been measured. For example, in the case of lumbar flexion, angular ranges of posture motion are defined by the selected industry standards and/or ergonomist recommendations. For example, a risk assessment based upon the RULA reference is illustrated in FIG. 5A. Characterizing the measured worker movement within these ranges, combined with further measurements of the time duration over which these angles are held, may be qualitatively characterized, as average posture (low risk), cautioned posture (moderate risk), and dangerous posture (high risk) with corresponding color coded, as further illustrated in FIG. 5B. The characterization of FIG. 5B may be further displayed to a worker on his or her user computing device 104, as illustrated in FIG. 5C. ¶¶0134-0135 In further embodiments of operation 312, coaching interfaces generated by the coaching component 116 may be presented to the worker on his or her user computing device 104. For example, as illustrated in FIGS. 7A-7B, the worker is presented with coaching information such as risk zones and potential solutions. In additional embodiments of operation 312, supervisor interfaces generated by the supervisor component 120 may be presented to a supervisor on his or her user computing device 104. For example, as illustrated in FIG. 8A, the supervisor may be presented with risk scores for workers aggregated by zones or other commonalities across groups of workers, including, in some embodiments, through the use of metadata (common descriptions include, for example, palletization, depalletization, in-bound, out-bound, by city, by region, by time of day, by similar worker characteristics, by history of previous injuries, etc.). As further illustrated in FIG. 8B, the supervisor may also view risk scores for workers aggregated by zones as a function of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the devices for motion tracking, assessment, and monitoring of Petterson with the system for predicting abnormal behavior of Lee for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Lee ¶0008 teaches that it is desirable to predict abnormal behavior before it occurs; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Lee Abstract teaches a system that receives surveillance data such as video data and can create and update a plurality of prediction models and the predicted motion may be scored by a scoring engine to determine if the predicted motion is unsafe or otherwise undesirable, and Petterson Abstract teaches person orientation data of the person during the activity, determine, for the person during the activity, a lift rate, a maximum sagittal flexion, an average twist velocity, a maximum moment, and a maximum lateral velocity, and determine a score representative of an injury risk to the person during the activity based on such data; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Lee at least the above cited paragraphs, and Petterson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the devices for motion tracking, assessment, and monitoring of Petterson with the system for predicting abnormal behavior of Lee.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Lee teaches:
Claim 4.   The work operation analysis system according to claim 1, wherein the CPU is further configured to execute the program to: accumulate an analysis result; and generate predetermined statistical information using accumulated information and  display the generated statistical information on the display screen (¶0026 The result of the query may return prediction models representing possible future locations of the moving object based on the key vector. The proposed system and method provide for prediction and detection of abnormal behavior of a monitored object by comparing interleaved velocity and acceleration properties corresponding to the trajectory of the monitored object with velocity and acceleration properties of a set of segments from normal, acceptable trajectories.). 

Lee teaches:
Claim 5.  The work operation analysis system according to claim 4, wherein the generated statistical information  is information indicating an occurrence frequency of the deviant operation for a time series of the work process  (¶0066 FIG. 8 depicts the process of performing three Haar transforms on an input vector to obtain a coefficient matrix representing the results of the multiple transforms. The sequence presented results in a high level of interleaved terms capturing the varying properties of the trajectory segments beyond the typical multi-resolution in time domain created by Haar transform or multi-spectrum property in frequency domain.).  

Lee teaches:
Claim 6.  The work operation analysis system according to    claim 4, wherein the CPU is further configured to execute the program to:  generate the statistical information in a different display mode in accordance with the factor of the deviant operation, and display the generated statistical information on the display screen  (¶0041 A normal motion model is captured in cells of data cubes and each cell may contain the statistics of object properties such as expected directional velocity, acceleration, and a minimum bounding box ¶0050 A data cube is an at least three dimensional data structure that may be used to describe the statistics of object properties observed in a spatio-temporal cell. Data cubes may be used to store the statistics of object properties of normal motion models as well. The generated vectors may be communicated to prediction model generation module 54 or normal motion model generation module 40.).  

Lee teaches:
Claim 7.  The work operation analysis system according to   claim 1, wherein the CPU has: a first analysis unit that is configured to execute the program to detect the deviant operation; and a second analysis unit that is configured to execute the program to identify the occurrence timing of the deviant operation after the detection of the deviant operation by the first analysis unit, 4Application No. 16/969,499Attorney Docket No. 124512-0038US01 wherein, in the case where the deviant operation has been detected, the first analysis unit displays a display screen notifying the occurrence of the deviant operation  without waiting for a process by the second analysis unit, and wherein the CPU is further configured to execute the program to display  the normal work video and the deviant work video having predetermined time including the occurrence timing of the deviant operation after the occurrence timing of the deviant operation is identified by the second analysis unit (¶0055 based on an input vector having a plurality of time stamps and locations corresponding to the time stamps, a first Haar transform will extract first order data, i.e. the velocity of the object. The result of the first Haar transform may be transformed again using a Haar transform. The result of the second Haar transform is second order data, i.e. acceleration of an object. A third Haar transform will result in third order data representing the change of force in unit length, or the energy injection change. Thus, it should be appreciated that the proposed frame work is able to distinguish trajectories taking the same path but having different speed or acceleration patterns, which allows for more accurate and robust prediction).

As per claims 8 and 11-14, the system tracks the method of claims 1 and 4-7, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1 and 4-7 are applied to claims 8 and 11-14, respectively.  Lee discloses that the embodiment may be found as a system (Fig. 1).

Lee teaches:
Claim 15. The work operation analysis system according to claim 1, wherein, when the factor of the deviant operation is identified as the work position deviation, the deviant work video displays the position of the position body part of the worker located different from the position of the body part of the worker in the normal work  (¶0040 an employee walking through a restricted area or safety hazard zone towards the break room may constitute an unsafe motion or movement and thus, would probably not be included in the normal motion models. In this scenario, the video surveillance system may determine that the employee is engaging in unsafe or restricted behavior ¶0041 A normal motion model is captured in cells of data cubes and each cell may contain the statistics of object properties such as expected directional velocity, acceleration, and a minimum bounding box).
Although not explicitly taught by Lee, Petterson teaches in the analogous art of devices for motion tracking, assessment, and monitoring:
displays the position of the position body part of the worker located different from the position of the body part of the worker in the normal work  (¶0132 In operation 312, the analysis is displayed. In one embodiment, the analysis is presented to the individual worker whose movements have been measured. For example, in the case of lumbar flexion, angular ranges of posture motion are defined by the selected industry standards and/or ergonomist recommendations. For example, a risk assessment based upon the RULA reference is illustrated in FIG. 5A. Characterizing the measured worker movement within these ranges, combined with further measurements of the time duration over which these angles are held, may be qualitatively characterized, as average posture (low risk), cautioned posture (moderate risk), and dangerous posture (high risk) with corresponding color coded, as further illustrated in FIG. 5B. The characterization of FIG. 5B may be further displayed to a worker on his or her user computing device 104, as illustrated in FIG. 5C. ¶¶0134-0135 In further embodiments of operation 312, coaching interfaces generated by the coaching component 116 may be presented to the worker on his or her user computing device 104. For example, as illustrated in FIGS. 7A-7B, the worker is presented with coaching information such as risk zones and potential solutions. In additional embodiments of operation 312, supervisor interfaces generated by the supervisor component 120 may be presented to a supervisor on his or her user computing device 104. For example, as illustrated in FIG. 8A, the supervisor may be presented with risk scores for workers aggregated by zones or other commonalities across groups of workers, including, in some embodiments, through the use of metadata (common descriptions include, for example, palletization, depalletization, in-bound, out-bound, by city, by region, by time of day, by similar worker characteristics, by history of previous injuries, etc.). As further illustrated in FIG. 8B, the supervisor may also view risk scores for workers aggregated by zones as a function of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the devices for motion tracking, assessment, and monitoring of Petterson with the system for predicting abnormal behavior of Lee for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Lee ¶0008 teaches that it is desirable to predict abnormal behavior before it occurs; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Lee Abstract teaches a system that receives surveillance data such as video data and can create and update a plurality of prediction models and the predicted motion may be scored by a scoring engine to determine if the predicted motion is unsafe or otherwise undesirable, and Petterson Abstract teaches person orientation data of the person during the activity, determine, for the person during the activity, a lift rate, a maximum sagittal flexion, an average twist velocity, a maximum moment, and a maximum lateral velocity, and determine a score representative of an injury risk to the person during the activity based on such data; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Lee at least the above cited paragraphs, and Petterson at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the devices for motion tracking, assessment, and monitoring of Petterson with the system for predicting abnormal behavior of Lee.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KURTIS GILLS/Primary Examiner, Art Unit 3624